Case 1:19-cv-00413-SOM-KJM Document 14 Filed 09/24/19 Page 1 of 2              PageID #: 133




  CULPEPPER IP, LLLC
  Kerry S. Culpepper, Bar No. 9837
  75-170 Hualalai Road, Suite B204
  Kailua-Kona, Hawai’i 96740
  Telephone: (808) 464-4047
  Facsimile: (202) 204-5181
  E-Mail:     kculpepper@culpepperip.com

  Attorney for Plaintiff
  Wicked Nevada, LLC,


                         UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

   Wicked Nevada, LLC,                       )   Case No.: 1:19-cv-413-SOM-KJM
                                             )   (Copyright)
                     Plaintiff,              )
      vs.                                    )   PLAINTIFF’S NOTICE OF
                                             )   WITHDRAWAL OF SECOND EX
   JOHN DOE dba YTS et. al.                  )   PARTE MOTION FOR LEAVE TO
                                             )   SERVE THIRD PARTY
                     Defendants.             )   SUBPOENA PRIOR TO A RULE
                                             )   26(F) CONFERENCE [DOC. #7]
                                             )   WITHOUT PREJUDICE
                                             )
                                             )
                                             )

     PLAINTIFF’S NOTICE OF WITHDRWAL OF SECOND EX PARTE
    MOTION FOR LEAVE TO SERVE THIRD PARTY SUBPOENA PRIOR
    TO A RULE 26(F) CONFERENCE [DOC. #7] WITHOUT PREJUDICE

        Plaintiff provides notice of its withdrawal of its Motion of August 5, 2019 for

  entry of an order granting it leave to serve a third party subpoena prior to a Rule 26(f)

  conference to obtain the subscriber identities associated with Defendant JOHN DOE
Case 1:19-cv-00413-SOM-KJM Document 14 Filed 09/24/19 Page 2 of 2   PageID #: 134




  [Doc. #7].

        DATED: Kailua-Kona, Hawaii, September 24, 2019.


                               CULPEPPER IP, LLLC


                               /s/ Kerry S. Culpepper
                               Kerry S. Culpepper

                               Attorney for Plaintiff
                               Wicked Nevada, LLC,
